DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  

Regarding to Claim 1, Line 8, “…being disposed aft of the of the internal combustion engine.” should be amended to recite “…being disposed aft of the internal combustion engine.”

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-5, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rhines (US2401584A) in view of Orbon (US2022/0017214 A1) and Rudolph (US4817382A).
Regarding to Claim 1, Rhines teaches an aircraft propulsion system comprising:
an internal combustion engine using intermittent combustion during operation (Part 10, Col. 1, Lines 1-4 and it would be known by one with ordinary skill in the art that how the internal combustion engine operates);
a propeller drive shaft drivingly engaged with the internal combustion engine (Part 12, Col. 2, Lines 7-12);
a propeller for propelling an aircraft, the propeller being drivingly engaged with the propeller drive shaft (Col. 2, Lines 7-55 teaches a shaft for propeller); and
a fan operatively disposed to drive cooling air along a flow path in thermal communication with the internal combustion engine (Part 30, Col. 2, Lines 7-55 teaches the operation of Part 30), the fan being drivingly engaged with the propeller drive shaft (Please see the figure).

Rhines fails to explicitly disclose, but Orbon and Rudolph teach an aircraft propulsion system comprising:
the propeller being disposed aft of the internal combustion engine to define a pusher configuration of the aircraft propulsion system; and
the fan being drivingly engaged with the propeller drive shaft and being disposed aft of the of the internal combustion engine [Rhines teaches the aircraft propulsion system which can have various arrangement to meet different requirements (Col. 3, Lines 60-68).  Orbon teaches a pusher propulsion system comprises a propeller and a fan disposed aft of an engine system (Orbon, Fig. 3, Part 32 and Part 14, Paragraph 41 teaches Part 14 is used to draw air for cooling function, Paragraph 35 shows both Part 14 and Part 32 would be disposed aft of an engine), and Rudolph teaches a pusher configuration of an aircraft propulsion system can have an efficient free stream inlet to avoid scrubbing drag (Rudolph, Col. 1, Lines 9-24).  Therefore, since Rhines teaches the aircraft propulsion system with a cooling mechanism in a puller configuration, when applying the teachings of Orbon and Rudolph, one with ordinary skill in the art would understand and consider to redesign the system to be a pusher configuration and dispose the fan and the propeller to the aft of the engine to have an efficient free stream inlet to avoid scrubbing drag (Rudolph, Col. 1, Lines 9-24).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rhines to incorporate the teachings of Orbon and Rudolph to redesign the system to be a pusher configuration and dispose the fan and the propeller to the aft of the engine in order to have an efficient free stream inlet to avoid scrubbing drag (Rudolph, Col. 1, Lines 9-24).

Regarding to Claim 3, Rhines in view of Orbon and Rudolph teaches the modified aircraft propulsion system, wherein the fan is axially spaced apart from blades of the propeller relative to the propeller drive shaft (Rhines, Please see the figure).

Regarding to Claim 4, Rhines in view of Orbon and Rudolph teaches the modified aircraft propulsion system, wherein the fan is ducted (Rhines, Please see the figure, Orbon, Fig. 3, Part 14).

Regarding to Claim 5, Rhines in view of Orbon and Rudolph teaches the modified aircraft propulsion system, wherein the fan and the propeller are coaxial and are configured for common rotation with the propeller drive shaft (Rhines, Please see the figure, considered both Part 12 and Part 30 are on the same shaft, it would be known both parts rotate commonly.  Orbon, Fig. 3, Part 14 and Part 32).
Regarding to Claim 18, Rhines teaches a method of cooling an internal combustion aircraft engine driving a propeller (Part 10, Col. 1, Lines 1-4 and it would be known by one with ordinary skill in the art that how the internal combustion engine operates, Part 12 is the propeller), the method comprising:
operating the internal combustion engine using intermittent combustion to drive the propeller via a propeller drive shaft (Col. 2, Lines 7-55 teaches a shaft for propeller);
driving a fan via the propeller drive shaft, the fan driving cooling air along a flow path in thermal communication with the internal combustion engine (Part 30, Col. 2, Lines 7-55 teaches the operation of Part 30); and
facilitating heat transfer between the cooling air and the internal combustion engine (Col. 2, Lines 7-55 teaches the operation of Part 30, since the limitations only teach heat transferring, the examiner considered one with ordinary skill in the art would know there is a heat transferring process based on the operation of Part 30).

Rhines fails to explicitly disclose, but Orbon and Rudolph teaches a method of cooling an internal combustion aircraft engine driving a propeller in a pusher configuration;
the fan being disposed aft of the internal combustion engine [Rhines teaches the aircraft propulsion system which can have various arrangement to meet different requirements (Col. 3, Lines 60-68).  Orbon teaches a pusher propulsion system comprises a propeller and a fan disposed aft of an engine system (Orbon, Fig. 3, Part 32 and Part 14, Paragraph 41 teaches Part 14 is used to draw air for cooling function, Paragraph 35 shows both Part 14 and Part 32 would be disposed aft of an engine), and Rudolph teaches a pusher configuration of an aircraft propulsion system can have an efficient free stream inlet to avoid scrubbing drag (Rudolph, Col. 1, Lines 9-24).  Therefore, since Rhines teaches the aircraft propulsion system with a cooling mechanism in a puller configuration, when applying the teachings of Orbon and Rudolph, one with ordinary skill in the art would understand and consider to redesign the system to be a pusher configuration and dispose the fan and the propeller to the aft of the engine to have an efficient free stream inlet to avoid scrubbing drag (Rudolph, Col. 1, Lines 9-24).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rhines to incorporate the teachings of Orbon and Rudolph to redesign the system to be a pusher configuration and dispose the fan and the propeller to the aft of the engine in order to have an efficient free stream inlet to avoid scrubbing drag (Rudolph, Col. 1, Lines 9-24).

Regarding to Claim 19, Rhines in view of Orbon and Rudolph teaches the modified method, wherein the propeller, the fan and the propeller drive shaft rotate at a same rotational speed (Please see the figure of Rhines, considered both Part 12 and Part 30 are on the same shaft, it would be known both parts rotate commonly).


Claims 2, 6-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rhines (US2401584A), Orbon (US2022/0017214 A1) and Rudolph (US4817382A) as applied to Claim 1 above, and further in view of Julien (US2017/0037756 A1).

Regarding to Claim 2, Rhines, Orbon and Rudolph fail to explicitly disclose, but Julien teaches an aircraft propulsion system, comprising a heat exchanger configured to facilitate heat transfer between the cooling air and a fluid carrying heat from the internal combustion engine [Julien teaches an aircraft propulsion system comprises a heat exchanger to sending cooling fluid to an internal combustion engine (Julien, Fig. 3, Part 68, Paragraph 30), and further teaches an air passage to have a heat exchanging relationship with the heat exchanger (Julien, Fig. 3, Part 68b, Paragraph 30).  Since Rhines teaches a fan to draw the air to cool the system, one with ordinary skill in the art would understand and apply the teachings of Julien to add a heat exchanger to help to cool the engine and further communicate with the air passage to have a heat exchanging relationship with the heat exchanger (Julien, Fig. 3, Paragraph 30).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rhines, Orbon and Rudolph to incorporate the teachings of Julien to add a heat exchanger in order to help to cool the engine and further communicate with the air passage to have a heat exchanging relationship with the heat exchanger (Julien, Fig. 3, Paragraph 30).

Regarding to Claim 6, Rhines, in view of Orbon and Rudolph teaches the modified aircraft propulsion system, wherein
the fan is disposed within an outer shroud at least partially defining a cooling air outlet of the flow path (Rhines, Please see the figure, the area where the arrow located behind Part 30 can be considered as an outlet area under the broadest reasonable interpretation).

Rhines, Orbon and Rudolph fail to explicitly disclose, but Julien teaches an aircraft propulsion system, wherein
the cooling air outlet is separate from an exhaust gas outlet of the internal combustion engine [Julien teaches an aircraft propulsion system comprises an exhaust gas outlet, which is at least partially separated from the cooling air outlet to allow the exhaust gas be cooled in certain area to decrease the cost (Julien, Fig. 3, Part 82, Paragraph 36, Paragraph 37, Paragraph 4).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rhines, Orbon and Rudolph to incorporate the teachings of Julien to have an exhaust gas outlet at least partially separated from the cooling air outlet in order to allow the exhaust gas be cooled in certain area to decrease the cost (Julien, Paragraph 36, Paragraph 37, Paragraph 4).

Regarding to Claim 7, Rhines in view of Orbon, Rudolph and Julien teaches the modified aircraft propulsion system, wherein the cooling air outlet is disposed radially inwardly of the exhaust gas outlet relative to the propeller drive shaft (Rhines, please see the figure.  When applying the teachings of Julien, since the exhaust gas outlet Part 82 is located the outside area of the case of the aircraft propulsion system, at least art of the cooling air outlet would be disposed radially inwardly of the exhaust gas outlet under the broadest reasonable interpretation).

Regarding to Claim 8, Rhines in view of Orbon, Rudolph and Julien teaches the modified aircraft propulsion system, wherein the cooling air outlet is substantially annular and coaxial with the propeller drive shaft (Rhines, please see the figure).

Regarding to Claim 10, Rhines in view of Orbon and Rudolph teaches the modified aircraft propulsion system, wherein
the fan, the propeller drive shaft and the propeller are coaxial (Rhines, please see the figure);
the fan is disposed within an outer shroud at least partially defining an annular cooling air outlet of the flow path (Rhines, please see the figure for the location of Part 30); and
the fan is disposed forward of blades of the propeller (Rhines, please see the figure and applying the teachings of Orbon, Fig. 3).

Rhines, Orbon and Rudolph fail to explicitly disclose, but Julien teaches an aircraft propulsion system, wherein
the cooling air outlet is separate from an exhaust gas outlet of the internal combustion engine [Julien teaches an aircraft propulsion system comprises an exhaust gas outlet, which is at least partially separated from the cooling air outlet to allow the exhaust gas be cooled in certain area to decrease the cost (Julien, Fig. 3, Part 82, Paragraph 36, Paragraph 37, Paragraph 4).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rhines, Orbon and Rudolph to incorporate the teachings of Julien to have an exhaust gas outlet at least partially separated from the cooling air outlet in order to allow the exhaust gas be cooled in certain area to decrease the cost (Julien, Paragraph 36, Paragraph 37, Paragraph 4).

Regarding to Claim 11, Rhines in view of Orbon, Rudolph and Julien teaches the modified aircraft propulsion system, comprising a spinner fitted over a hub of the propeller and a spinner backplate interconnecting the spinner and the propeller drive shaft, the fan being fastened to the spinner backplate (Rhines, please see the figure to see Part 14 as a spinner, and applying the teachings of Orbon.  In addition, considering the middle portion of Part 30 is the backplate of Part 14 under the broadest reasonable interpretation).

Regarding to Claim 12, Rhines in view of Orbon, Rudolph and Julien teaches the modified aircraft propulsion system, comprising a gearbox operatively disposed between the internal combustion engine and the propeller drive shaft (Rhines, please see the figure, Part 16. Col. 2 lines 7-55 teaches gear drive can be disposed inside Part 16, which make Part 16 as a gearbox under the broadest reasonable interpretation), the outer shroud being fastened to a housing of the gearbox (Rhines, please see the figure).

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rhines (US2401584A) in view of Orbon (US2022/0017214 A1), Rudolph (US4817382A) and Julien (US2017/0037756 A1).

Regarding to Claim 13, Rhines teaches an aircraft propulsion system, the aircraft propulsion system comprising:
an engine (Part 10);
a propeller drive shaft drivingly engaged with the engine (Part 12, Col. 2, Lines 7-12);
a propeller for propelling an aircraft, the propeller having propeller blades and being drivingly engaged with the propeller drive shaft and being disposed aft of the engine (Col. 2, Lines 7-55 teaches a shaft for propeller);
a fan operatively disposed to drive cooling air along a flow path in thermal communication with the engine (Part 30, Col. 2, Lines 7-55 teaches the operation of Part 30), the fan having fan blades and being drivingly engaged with the propeller drive shaft (Please see the figure).

Rhines fails to explicitly disclose, but Orbon and Rudolph teaches an aircraft propulsion system having a pusher configuration, comprising:
the fan being disposed aft of the engine [Rhines teaches the aircraft propulsion system which can have various arrangement to meet different requirements (Col. 3, Lines 60-68).  Orbon teaches a pusher propulsion system comprises a propeller and a fan disposed aft of an engine system (Orbon, Fig. 3, Part 32 and Part 14, Paragraph 41 teaches Part 14 is used to draw air for cooling function, Paragraph 35 shows both Part 14 and Part 32 would be disposed aft of an engine), and Rudolph teaches a pusher configuration of an aircraft propulsion system can have an efficient free stream inlet to avoid scrubbing drag (Rudolph, Col. 1, Lines 9-24).  Therefore, since Rhines teaches the aircraft propulsion system with a cooling mechanism in a puller configuration, when applying the teachings of Orbon and Rudolph, one with ordinary skill in the art would understand and consider to redesign the system to be a pusher configuration and dispose the fan and the propeller to the aft of the engine to have an efficient free stream inlet to avoid scrubbing drag (Rudolph, Col. 1, Lines 9-24).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rhines to incorporate the teachings of Orbon and Rudolph to redesign the system to be a pusher configuration and dispose the fan and the propeller to the aft of the engine in order to have an efficient free stream inlet to avoid scrubbing drag (Rudolph, Col. 1, Lines 9-24).

Rhines fails to explicitly disclose, but Julien teaches an aircraft propulsion system comprising:
a heat exchanger configured to facilitate heat transfer between the cooling air driven by the fan and a fluid carrying heat from the engine [Julien teaches an aircraft propulsion system comprises a heat exchanger to sending cooling fluid to an internal combustion engine (Julien, Fig. 3, Part 68, Paragraph 30), and further teaches an air passage to have a heat exchanging relationship with the heat exchanger (Julien, Fig. 3, Part 68b, Paragraph 30).  Since Rhines teaches a fan to draw the air to cool the system, one with ordinary skill in the art would understand and apply the teachings of Julien to add a heat exchanger to help to cool the engine and further communicate with the air passage to have a heat exchanging relationship with the heat exchanger (Julien, Fig. 3, Paragraph 30).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rhines to incorporate the teachings of Julien to add a heat exchanger in order to help to cool the engine and further communicate with the air passage to have a heat exchanging relationship with the heat exchanger (Julien, Fig. 3, Paragraph 30).

Regarding to Claim 14, Rhines in view of Orbon, Rudolph and Julien teaches the modified aircraft propulsion system, wherein the fan is axially spaced apart from the propeller blades relative to the propeller drive shaft (Rhines, please see the figure).

Regarding to Claim 15, Rhines in view of Orbon, Rudolph and Julien teaches the modified aircraft propulsion system, wherein
the fan is disposed within an outer shroud at least partially defining a cooling air outlet of the flow path ( Rhines, Please see the figure, the area where the arrow located behind Part 30 can be considered as an outlet area under the broadest reasonable interpretation).

Rhines fails to explicitly disclose, but Julien teaches an aircraft propulsion system, wherein
the cooling air outlet is separate from an exhaust gas outlet of the internal combustion engine [Julien teaches an aircraft propulsion system comprises an exhaust gas outlet, which is at least partially separated from the cooling air outlet to allow the exhaust gas be cooled in certain area to decrease the cost (Julien, Fig. 3, Part 82, Paragraph 36, Paragraph 37, Paragraph 4).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rhines to incorporate the teachings of Julien to have an exhaust gas outlet at least partially separated from the cooling air outlet in order to allow the exhaust gas be cooled in certain area to decrease the cost (Julien, Paragraph 36, Paragraph 37, Paragraph 4).

Regarding to Claim 16, Rhines in view of Orbon, Rudolph and Julien teaches the modified aircraft propulsion system, wherein
the fan, the propeller drive shaft and the propeller are coaxial (Rhines, please see the figure);
the fan is axially spaced apart from the propeller blades relative to the propeller drive shaft (Rhines, please see the figure); and
the fan is ducted (Rhines, please see the figure).

Regarding to Claim 17, Rhines in view of Orbon, Rudolph and Julien teaches the modified aircraft propulsion system, wherein the engine is an internal combustion engine using intermittent combustion during operation (Rhines, Part 10, Col. 1, Lines 1-4 and it would be known by one with ordinary skill in the art that how the internal combustion engine operates).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rhines (US2401584A), Orbon (US2022/0017214 A1) and Rudolph (US4817382A) as applied to Claim 18 above, and further in view of Julien (US2017/0037756 A1).

Regarding to Claim 20, Rhines, Orbon and Rudolph fail to explicitly disclose, but Julien teaches a method, wherein facilitating heat transfer between the cooling air and the internal combustion engine includes facilitating heat transfer between the cooling air and a fluid carrying heat from the internal combustion engine [Julien teaches an aircraft propulsion system comprises a heat exchanger to sending cooling fluid to an internal combustion engine (Julien, Fig. 3, Part 68, Paragraph 30), and further teaches an air passage to have a heat exchanging relationship with the heat exchanger (Julien, Fig. 3, Part 68b, Paragraph 30).  Since Rhines teaches a fan to draw the air to cool the system, one with ordinary skill in the art would understand and apply the teachings of Julien to add a heat exchanger to help to cool the engine and further communicate with the air passage to have a heat exchanging relationship with the heat exchanger (Julien, Fig. 3, Paragraph 30).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rhines to incorporate the teachings of Julien to add a heat exchanger in order to help to cool the engine and further communicate with the air passage to have a heat exchanging relationship with the heat exchanger (Julien, Fig. 3, Paragraph 30).

Response to Arguments
Applicant’s arguments with respect to Claims 1, 13, 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/Primary Examiner, Art Unit 3747